 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
 
EXHIBIT 10.57
 
9% CONVERTIBLE PROMISSORY NOTE NO. 2008-7
DATED JUNE 30, 2008

 
 
 

--------------------------------------------------------------------------------

 

THE SECURITIES REPRESENTED BY THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 (THE “ACT”) OR APPLICABLE STATE SECURITIES LAWS (THE
“STATE ACTS”), AND SHALL NOT BE SOLD, PLEDGED, HYPOTHECATED, DONATED, OR
OTHERWISE TRANSFERRED (WHETHER OR NOT FOR CONSIDERATION) BY THE HOLDER EXCEPT
UPON THE ISSUANCE TO THE CORPORATION OF A FAVORABLE OPINION OF ITS COUNSEL OR
SUBMISSION TO THE CORPORATION OF SUCH OTHER EVIDENCE AS MAY BE SATISFACTORY TO
COUNSEL FOR THE CORPORATION, TO THE EFFECT THAT ANY SUCH TRANSFER SHALL NOT BE
IN VIOLATION OF THE ACT AND THE STATE ACTS.
 
WORLDWIDE STRATEGIES INCORPORATED
A Nevada Corporation


 June 30, 2008
NO. 2008-7
 
WORLDWIDE STRATEGIES INCORPORATED, a Nevada corporation (the “Corporation”), is
indebted and, for value received, promises to pay to the order of DIRK NYE on
June 30, 2009 (the “Due Date”), (unless this Note shall have been sooner prepaid
as herein provided), upon presentation of this Note, Thirty Six Thousand Four
Hundred Fifty Two Dollars ($36,452.00) (the “Principal Amount”) and to pay
interest on the Principal Amount at the rate of nine percent (9%) per annum as
provided herein until this Note is paid in full.


The Corporation covenants, promises and agrees as follows:
 
1.           Interest.  Interest that shall accrue on the Principal Amount shall
be payable quarterly beginning on September 30, 2008.
 
2.           Prepayment.  The Corporation may prepay this Note without notice by
paying to the Holder the entire outstanding Principal Amount and all accrued but
unpaid interest on this Note.


3.           Conversion.
 
3.1.                      The Holder of this Note shall have the right, at such
Holder’s option, upon a Default Event, to convert the Principal Amount of this
Note and accrued but unpaid interest into such number of fully paid and
nonassessable Shares, as shall be provided herein.
 
3.2.                      The Holder of this Note may exercise the conversion
right provided in this Section 3 by giving written notice (the “Conversion
Notice”) to the Corporation of the exercise of such right and stating the name
or names in which the stock certificate or stock certificates for the Shares are
to be issued and the address to which such certificates shall be delivered.  The
Conversion Notice shall be accompanied by this Note.  The number of Shares that
shall be issuable upon conversion of the Note shall equal the dollar amount to
be converted divided by fifteen cents ($0.15).
 
3.3.                      Conversion shall be deemed to have been effected on
the date the Conversion Notice is given (the “Conversion Date”).  Within 10
business days after receipt of the Conversion Notice,
 
Note
2008-07                                                                        
-1-
 
 

--------------------------------------------------------------------------------

 
 
the Corporation shall issue and deliver by hand against a signed receipt
therefor or by United States registered mail, return receipt requested, to the
address designated by the Holder of this Note in the Conversion Notice, a stock
certificate or stock certificates representing the number of Shares to which
such Holder is entitled.
 
3.4.                      Taxes.  The Corporation shall pay all documentary,
stamp or other transactional taxes and charges attributable to the issuance or
delivery of the Shares upon conversion; provided, however, that the Corporation
shall not be required to pay any taxes which may be payable in respect of any
transfer involved in the issuance or delivery of any certificate for such shares
in a name other than that of the record Holder of this Note.
 
3.5.                      Reservation of Shares. The Corporation shall cause
Worldwide Strategies Incorporated to reserve and keep available, free from
preemptive rights, unissued or treasury shares of Common Stock sufficient to
effect the conversion of this Note while this Note is outstanding.


4.           Default.
 
4.1.                      The entire unpaid and unredeemed balance of the
Principal Amount and all Interest accrued and unpaid on this Note shall, at the
election of the Holder, be and become immediately due and payable upon the
occurrence of any of the following events (a “Default Event”):
 
(a)           The non-payment by the Corporation when due of principal and
interest as provided in this Note or with respect to any other Note issued by
the Corporation.
 
(b)           If the Corporation (i) applies for or consents to the appointment
of, or if there shall be a taking of possession by, a receiver, custodian,
trustee or liquidator for the Corporation or any of its property; (ii) becomes
generally unable to pay its debts as they become due; (iii) makes a general
assignment for the benefit of creditors or becomes insolvent; (iv) files or is
served with any petition for relief under the Bankruptcy Code or any similar
federal or state statute; (v) has any judgment entered against it in excess of
$3,000,000 in any one instance or in the aggregate during any consecutive 12
month period or has any attachment or levy made to or against any of its
property or assets; (vi) defaults with respect to any evidence of indebtedness
or liability for borrowed money, or any such indebtedness shall not be paid as
and when due and payable; or (vii) has assessed or imposed against it, or if
there shall exist, any general or specific lien for any federal, state or local
taxes or charges against any of its property or assets.
 
4.2.                      Each right, power or remedy of the Holder hereof upon
the occurrence of any Default Event as provided for in this Note or now or
hereafter existing at law or in equity or by statute shall be cumulative and
concurrent and shall be in addition to every other right, power or remedy
provided for in this Note or now or hereafter existing at law or in equity or by
statute, and the exercise or beginning of the exercise by the Holder or
transferee hereof of any one or more of such rights, powers or remedies shall
not preclude the simultaneous or later exercise by the Holder hereof of any or
all such other rights, powers or remedies.
 
5.           Failure to Act and Waiver.  No failure or delay by the Holder
hereof to insist upon the strict performance of any term of this Note or to
exercise any right, power or remedy consequent upon a
 
Note
2008-07                                                                        
-2-
 
 

--------------------------------------------------------------------------------

 
 
default hereunder shall constitute a waiver of any such term or of any such
breach, or preclude the Holder hereof from exercising any such right, power or
remedy at any later time or times.  The failure of the Holder of this Note to
give notice of any failure or breach of the Corporation under this Note shall
not constitute a waiver of any right or remedy in respect of such continuing
failure or breach or any subsequent failure or breach.
 
6.           Consent to Jurisdiction.  The Corporation hereby agrees and
consents that any action, suit or proceeding arising out of this Note may be
brought in any appropriate court in the State of Colorado, including the United
States District Court for the District of Colorado, or in any other court having
jurisdiction over the subject matter, all at the sole election of the Holder
hereof, and by the issuance and execution of this Note the Corporation
irrevocably consents to the jurisdiction of each such court.
 
7.           Transfer.  This Note shall be transferred on the books of the
Corporation only by the registered Holder hereof or by his/her attorney duly
authorized in writing or by delivery to the Corporation of a duly executed
Assignment substantially in the form attached hereto as Exhibit A.  The
Corporation shall be entitled to treat any holder of record of the Note as the
holder in fact thereof and shall not be bound to recognize any equitable or
other claim to or interest in this Note in the name of any other person, whether
or not it shall have express or other notice thereof, save as expressly provided
by the Laws of Colorado.
 
8.            Notices.  All notices and communications under this Note shall be
in writing and shall be either delivered in person or accompanied by a signed
receipt therefor or mailed first-class United States certified mail, return
receipt requested, postage prepaid, and addressed as follows: if to the
Corporation, to 3801 East Florida Avenue, Suite 400, Denver, Colorado 80210 and,
if to the holder of this Note, to the address of such holder as it appears in
the books of the Corporation.  Any notice of communication shall be deemed given
and received as of the date of such delivery or mailing.
 
9.    Governing Law.  This Note shall be governed by and construed and enforced
in accordance with the laws of the State of Colorado, or, where applicable, the
laws of the United States.
 
10.           Replacement Note.  This Note replaces note 2006-8 in its entirety.


IN WITNESS WHEREOF, the Corporation has caused this Note to be duly executed
under its corporate seal.
 
 

ATTEST:     WORLDWIDE STRATEGIES INCORPORATED                       
By:  /s/  W. Earl Somerville
   
By:  /s/ James P. Samuels
 
W. Earl Somerville
   
James P. Samuels 
 
Treasurer
   
CEO
 




Note
2008-07                                                                        
-3-
 
 

--------------------------------------------------------------------------------

 








Exhibit A
 
ASSIGNMENT
 
FOR VALUE RECEIVED, the undersigned hereby assigns to
___________________________________, the Convertible Note of WORLDWIDE
STRATEGIES INCORPORATED, No. 2008-7 and hereby irrevocably appoints
______________________________, Attorney, to transfer said Note on the books of
the within named corporation, with full power of substitution in the premises.


WITNESS my hand and seal this ____ day of __________________, 2008.


                                                                                                                                
__________________________________









 
 
 
 
 
 
Note
2008-07                                                                        
-4-
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 